Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1, 3, 7, 8, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2011/0085707) in view of Taneja, Algorithms for automated generation of navigation models from building information models to support indoor map-matching
Claim 1

Gupta discloses a centerline generation device for generating a centerline of a passage that is a movable region in an indoor space (Gupta, ¶ 49: “a line may indicate a center of a hallway.”) represented by two-dimensional vector data (Gupta, ¶ 23: “a basic electronic map may include various lines indicative of structural partitions, such as walls, which form rooms as enclosed spaces”), 
the centerline generation device comprising a centerline generator (¶ 48: “Hallway 515 may therefore be identified based at least in part on direct accessibility of entryways 440 and 445 to a common point associated with respective ends of line segments 620 and 630. Such a common point may comprise a point at which line segments 620 and 630 join at an end of line 610 as shown in FIG. 7.”) to generate a continuous centerline (¶ 49: “such a line may indicate a center of a hallway.”) which does not cross a perimeter of the passage in the indoor space and includes a plurality of straight lines (¶ 47: “If two adjacent line segments do not cross through any structural partitions, then it may be inferred that there is a direct path extending between the entryways 440 and 445. In this example, line segments 620 and 630 are unobstructed. Therefore, it can be deduced that hallway 515 may extend through a space in which line segments 620 and 630 are located. In other words, as shown in FIG. 7, line segment 630 extends from entryway 445 to an end of perpendicular bisector line 610, and line segment 620 extends from entryway 440 to the same end of perpendicular bisector line 610. Accordingly, hallway 515 may possibly extend through a space in which line segments 620 and 630 are located.”)
Gupta does not disclose use of re-entrant vertices.  However, Taneja would make obvious a centerline generation device comprising a centerline generator configured to at least use a re-entrant vertex (See Fig. 12b; Page 35):

    PNG
    media_image1.png
    214
    695
    media_image1.png
    Greyscale

“the first level angle bisectors 7 and 8 of the reflex vertex are also generated”
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a re-entrant vertex in generating a centerline.  Gupta considers a point co-linear with the re-entrant vertex with line 605: “a line 605 is projected between entryway 440 and entryway 445” (Gupta, ¶ 47)

    PNG
    media_image2.png
    385
    549
    media_image2.png
    Greyscale

As disclosed by Taneja, modifying an existing algorithm to include re-entrant vertices solves the problems of centerline generators getting stuck when generating complex centerline maps.  Therefore one of ordinary skill in the art would have motivation to consider a re-entrant vertex in the context of generating a centerline that does not cross existing hallways.  
Claim 3
Gupta does not disclose, but Taneja makes obvious wherein the centerline generator generates the centerline using a bisector of an angle of the re-entrant vertex (e.g. 1, 2, 3, 4; “In Fig. 12a, the first level angle bisectors, namely 1, 2, 3, and 4, are generated from all the convex vertices”)
Before the effective filing date of this application, it would have been obvious to one of ordinary skill in the art to consider a re-entrant vertex bisector in generating a centerline.  As disclosed by Taneja, modifying an existing algorithm to include re-entrant vertices solves the problems of centerline generators getting stuck when generating complex centerline maps.  Therefore one of ordinary skill in the art would have motivation to consider a re-entrant vertex in the context of generating a centerline that does not cross existing hallways.  
Claim 7
The same teachings and rationales in claim 1 are applicable to claim 7.
Claim 11
The same teachings and rationales in claim 3 are applicable to claim 11.
Claim 8
The same teachings and rationales in claim 1 are applicable to claim 8.
Claim 17
The same teachings and rationales in claim 3 are applicable to claim 17.

Allowable Subject Matter
Claim(s) 2, 4, 5, 6, 9, 10, 12, 13, 14, 15, 16, 18, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, 10, 16, Taneja considers bisectors 7,8 from the re-entrant vertex.  However, Taneja uses second and third level bisectors to connect the centerlines (see 12c and 12d).  Therefore Taneja would not suggest acquires points where a first straight line and a second straight line constituting the centerline meet using the re-entrant vertex and connects the acquired points to generate the centerline.

    PNG
    media_image3.png
    216
    670
    media_image3.png
    Greyscale
 
Regarding claim(s) 4, 12, 18, Taneja Fig. 12 does not consider the center point of the bisectors.   
Regarding claim(s) 5, 9, 13, 15, 19, Taneja does not disclose deleting the longest side of the generated centerlines.  
Regarding claim(s) 6, 14, 20, Gupta does not suggest a grid based method.  Taneja discloses a grid divider as claimed: “Page 27: “To summarize, a navigation model should therefore either: a) contain vector features (either nodes and edges, or boundary representations) to map-match point positioning data, or b) have a grid representation of obstructions and navigable areas for map-matching of grid positioning data”.  However, Taneja suggests grid based methods as an alternative.  Taneja would not suggest modifying the centerline generator of claim 1 to generate the centerlines for the grids, and the centerline connector is configured to connect the centerlines generated for the grids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611